Citation Nr: 1045723	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-13 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than April 1, 2005, for 
payment of monetary benefits based on a temporary total 
disability rating awarded pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to September 
1965.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2005 rating decision in which the RO granted 
entitlement to a temporary total disability rating, pursuant to 
38 C.F.R. § 4.30, because of treatment for the Veteran's service-
connected right knee disability, effective from March 7, 2005, to 
May 31, 2005.  A notice letter dated in August 2005 informed the 
Veteran that the effective date of the payment of his monetary 
benefits for this temporary total disability rating was April 1, 
2005.

In September 2005, the Veteran filed a notice of disagreement 
(NOD) with the amount of the payment he received for his 
temporary total disability rating.  In an October 2006 written 
statement, he clarified that he disagreed with the April 1, 2005 
effective date established for the payment of his benefits and 
believed that he should be paid these benefits effective from 
March 7, 2005.  A statement of the case (SOC) was issued in April 
2007, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in April 2007.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The Veteran underwent surgery for his right knee on March 7, 
2005 and was awarded a temporary total disability rating pursuant 
to 38 C.F.R. § 4.30, effective on that date; as prescribed by 
regulation, payment for this award was effective on April 1, 
2005.



CONCLUSION OF LAW

The claim for an effective date prior to April 1, 2005, for 
payment of monetary benefits based on a temporary total 
disability rating awarded pursuant to 38 C.F.R. § 4.30 is without 
legal merit.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.31, 3.401(h)(2), 4.30 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

In the present appeal, the April 2007 SOC included citation to 
the provisions of 38 C.F.R. §§ 3.31 and 4.30 and discussion of 
the legal authority governing effective dates for the 
commencement of monetary payments for a temporary total 
disability rating.  In the May 2007 supplemental SOC (SSOC), the 
RO explained the reasons for the denial of the Veteran's request 
for an earlier effective date for monetary payment in this case.  
Moreover, the Veteran has been afforded the opportunity to 
present evidence and argument with respect to the claim herein 
decided.  The Board finds that these actions are sufficient to 
satisfy any duties to notify and assist owed the appellant.  As 
will be explained below, the claim lacks legal merit.  As the 
law, and not the facts, is dispositive of the claim, the duties 
to notify and assist imposed by the VCAA are not applicable.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).



II.  Analysis

The Veteran has initiated this claim in response to the award of 
a temporary total disability rating under 38 C.F.R. § 4.30, for 
surgery performed on his right knee.  In documentation received 
from the Veteran's private physician, it was noted that the 
Veteran's surgery was performed on March 7, 2005, and his doctor 
indicated that he would return to work on May 31, 2005.  The 
Veteran filed his claim for this benefit in May 2005.  In an 
August 2005 rating decision, the RO granted the Veteran's claim 
for a temporary total rating under 38 C.F.R. § 4.30, effective 
March 7, 2005.  His schedular rating was restored on June 1, 
2010.  In an August 2005 notice letter, the RO informed the 
Veteran that his payment began the first day of the month 
following his effective date.  As such, he was entitled to 
payment for the temporary total disability rating from April 1, 
2005.

The Veteran does not contend that he is entitled to a temporary 
total disability rating under 38 C.F.R. § 4.30 prior to March 7, 
2005.  Instead, the Veteran contends that his payment of monetary 
benefits should begin on March 7, 2005, the first day of his 
entitlement to the temporary total rating, and not on April 1, 
2005, the first day of the month following the date of the 
Veteran's entitlement to the benefit.

An award of a temporary total rating for convalescence under the 
provisions of 38 C.F.R. § 4.30 is effective the date of entrance 
into the hospital, after discharge from hospitalization (regular 
or release to non-bed care).  38 C.F.R. § 3.401(h)(2).  However, 
at issue here is not when the Veteran was first entitled to a 
temporary total disability rating.  Instead, at issue is when the 
Veteran is entitled to monetary payment for this rating.

Under 38 C.F.R. § 3.31, payment of monetary benefits based on 
original, reopened, or increased awards of compensation may not 
be made for any period prior to the first day of the calendar 
month following the month in which the award became effective.  
38 C.F.R. § 3.31(a) clarifies that an "increased award" 
includes awards pursuant to paragraph 30 of the Schedule for 
Rating Disabilities.  The August 2005 RO rating decision 
indicates that the Veteran was awarded his temporary total 
disability rating under the provisions of 38 C.F.R. § 4.30, or 
paragraph 30 of the Schedule for Rating Disabilities.

The pertinent legal authority governing effective dates for 
payment is clear and specific, and the Board is bound by such 
authority.  As, on these facts, no effective date for the payment 
of monetary benefits based on a temporary total disability rating 
earlier than April 1, 2005, is assignable, the Veteran's claim 
must be denied as without legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than April 1, 2005, for the payment of 
benefits for a temporary total rating  awarded pursuant to 
38 C.F.R. § 4.30, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


